Exhibits 5.1 and 23.2 Opinion and Consent of Legal Counsel Sierchio Greco & Greco, LLP June 26, 2007 LaPolla Industries, Inc. Intercontinental Business Park 15402 Vantage Parkway East, Suite 322 Houston, Texas77032 Attention: Michael T. Adams CGO, EVP and Secretary Re: LaPolla Industries, Inc. (the “Company”) Form S-3 Registration Statement, as amended 4,250,000 Shares of Common Stock File No. 333-143922 Ladies and Gentlemen: In connection with the registration of 4,250,000 shares of common stock, par value $.01 per share (the “Shares”) of LaPolla Industries, Inc. (the “Company”) with the Securities and Exchange Commission on a Registration Statement on Form S-3, as amended (the “Registration Statement”), relating to the sale, if any, of the aforesaid Shares ofcommon stock by the selling stockholders, we have examined such documents and records to our satisfaction and matters of law as we have considered relevant. In our examination we have assumed the genuineness of all signatures, the authenticity of all originals and the conformity to authentic original documents submitted to us as copies. Based upon such examination and upon our familiarity as counsel for the Company with its general affairs, it is our opinion that: The Shares of common stock being registered, when issued, will be validly issued, fully paid, and non-assessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and the reference to our firm under the heading “Legal Matters” in the prospectus, included herein. Very Truly Yours, Sierchio Greco & Greco, LLP By: /s/Alfred V. Greco, Esquire Alfred V. Greco 199 Main Street • Suite 706 • White Plains • New York • 10601 Telephone: 914-682-3030 • Fax: 914-682-3035
